Citation Nr: 0113894	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-23 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel





INTRODUCTION

The veteran had verified active duty from January 1954 to 
January 1956.  Prior to and after this active duty, he 
apparently served in an inactive status in the California 
Army National Guard and perhaps the Army and/or Air Force 
Reserve.  His National Guard Bureau Report of Separation and 
Record of Service (NGB Form 22) shows more than 22 years of 
total service for pay purposes.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO) which denied service connection for bilateral 
hearing loss and tinnitus because the claims were not well 
grounded.


REMAND

When the appellant filed his claim, the law then in effect 
required him to submit competent evidence of a well-grounded 
or plausible claim before VA had a duty to assist him in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The August 1999 RO rating decision 
determined that this requirement had not been met and denied 
service connection for bilateral hearing loss and tinnitus.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) became 
law, redefining the obligations of VA with respect to the 
duty to assist and enhancing the duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This new law also eliminates the 
concept of a well-grounded claim and supersedes the decision 
of the U.S. Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), which held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A remand in this case is required for compliance with the 
notification and assistance provisions contained in the new 
law.  As the RO has not yet considered whether any additional 
notification or development action is required under VCAA, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  

Moreover, the appellant has not yet been afforded a VA 
audiological examination.  In view of the evidence from a 
civilian audiologist suggesting a relationship between the 
veteran's active duty and his hearing loss, the Board 
believes that a VA hearing examination could provide medical 
evidence necessary to determine the nature and etiology of 
any audiologic condition present.  Furthermore, given a 1978 
pre-enlistment examination citing hearing loss due to 
industrial hazards, there should be further development of 
the veteran's service and civilian occupational history in 
order to evaluate more precisely his exposure to acoustic 
trauma.

This case is REMANDED for the following:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by VCAA.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied. 

2. The RO should request that the appellant 
supply the names and addresses of any 
individuals or treatment facilities that 
have conducted audiology examinations or 
provided treatment for hearing loss and 
tinnitus.  After securing any 
authorizations for release of such 
information, all documents obtained 
should then be added to the claims file.

3. The RO should request that the appellant 
supply his employment history, from 
November 1954 through 1978, including 
civilian, federal, military reserve, and 
National Guard positions.  He should 
describe any noise exposure encountered 
in those positions.

4. The RO should also request through 
official channels copies of the 
appellant's service personnel records in 
order to evaluate more precisely the 
duties he actually performed in service.  
The RO should specifically contact the 
National Personnel Records Center (NPRC) 
and Adjutant General of California and 
request records for all periods of 
service, both active and inactive, in 
all military branches and components. 

5. The RO should schedule the appellant for 
VA audiological examination to evaluate 
his bilateral hearing loss and tinnitus.  
The audiologist should be asked to 
render an opinion as to the nature and 
etiology of any bilateral hearing loss 
and tinnitus found and indicate whether 
it is at least as likely as not that any 
such hearing loss and/or tinnitus are 
causally related to the appellant's 
service.  The audiologist should provide 
the results of such audiology in 
numerical form, and he or she should be 
furnished the claims file for review in 
conjunction with the examination.  
See Kelly v. Brown, 7 Vet. App. 471  
(the Court is unable to determine the 
results of an audiological examination 
graph).  Results of the audiology 
examination should then be added to the 
claims file.

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the appellant and 
his representative should be provided a supplemental 
statement of the case and an appropriate opportunity to 
respond.  The case should then be returned to the Board, if 
in order.  

The appellant need take no action unless otherwise notified, 
but he has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board  Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).



